Henry Allein & Compa plaints conta William Tomlin Deft in an action of reveiw of a case tried at the County Court held at Boston in July last, where the sd Tomlin obtained Judgemt agt the sd Allein & Compa costs of Court to the plaints damage: . . . The Jury . . . found for the Defendt costs of Court: The plaint. appealed from this Judgemt unto the next Court of Assistants & put in Security for prosecution thereof to effect.
[ S. F. 1765.8
The Deposition of Moses peiree aged. 25. yeares or thereabouts testifieth and Saith that sometime in the month of February in the year. 1677. I did buy a Servant boy of mr Henry Alleine and Company and that at the same time William Tomlin did buy of sd Alleine and Company one of the same Servants that came in the Vessell, and I did see the Jndenture signed and Sealed and deliurd for at *1002that time mine was Sealed also and I did understand by them then that sd Tomlin was to pay to sd Alleine and Company ten pounds in Ship blocks at money price and further Saith not.
Sworn in Court 29° Aprill. 1679.
Attests Jsa Addington Cler
S. F. 1765.7
Know all men by these pursents that I Iohn Meader of Boston in New-England Blockmaker have recd of William Tomling of sd Boston Blockmaker the full Summe of ten pounds and is in full Satisfaction for a Servant namely John Waters which the sd Tomling bought of mr Iosiah Allein and which the sd Alleyn hath accepted of my paymt for As Witness my hand this twenty Eight day of Iune Ann0 Domi One thousand Six hundred Seventy and Eight. &ca
per me John Meader
Witness Jn° Proutt
Tho: East
Testified upon the oath of Tho: East in Court. 30. April. 1679. that Jn° Meader Signed the abouewritten discharge, John Proutt the other Witness being present at the same time.
Attests J A C
See ease of same name, above, p. 93. Several attachments, powers of attorney, bills of costs, etc., and Tomlin’s answer to Allein’s Reasons of Appeal, are in S. F. 1765.1-10. The Court of Assistants (Records, i. 141) sustained Tomlin and awarded him 18s 4d costs.]